Title: From George Washington to Antoine-Charles du Houx, baron de Vioménil, 31 March 1781
From: Washington, George
To: Vioménil, Antoine-Charles du Houx, baron de


                  
                     Sir
                     Head Quarters New Windsor 31st March 1781.
                  
                  I had last evening the honor of receiving your letter dated on board the Duke de Bourgogne the 19th instant—By a letter from the Chevalier des Touche which accompanied yours I am informed of the unavoidable causes of the failure of the enterprize which we had in contemplation.  I am perfectly convinced that every effort was made to carry you to the place of your destination, and I attribute the disappointment to the influence of the Winds and not to any want of valour or good conduct in the Officers and Men of his Majesty’s Fleet—Mr des Touche speaks in the handsomest manner of the zeal with which the Officers and Men under your command seconded his endeavours.  I regret that they had not an opportunity of giving proofs of their bravery on land: But I hope, with you, that we shall be more fortunate another time--I beg you will be assured that I am with very great Esteem Sir Yr most obt and hble Servt
                  
               